PER CURIAM.
Appellant-defendant Guten appeals a final judgment rendered in a non-jury trial in favor of appellee-plaintiff Weis, Voisin, Cannon, Inc., a stock brokerage firm. The stock brokerage firm sued appellant for *442the difference in price between the amount paid for certain over-the-counter stock ordered by him and the amount received on its sale, some twenty-six days later, because appellant refused to accept and pay for the stock.
The primary thrust of appellant’s case deals with the correctness of the lower court’s finding's of fact and conclusions of law with regard to appellant’s purchase order and the sale of such stock by the ap-pellee.
We apply the well established rule of law that the trial court’s finding of fact and conclusions of law come to the appellate court with a presumption of correctness and will not be disturbed unless they are clearly erroneous. No reversible error having been demonstrated, we therefore affirm the judgment.
Affirmed.